672 F.3d 1125 (2012)
Francisco Javier GARFIAS-RODRIGUEZ, Petitioner,
v.
Eric H. HOLDER Jr., Attorney General, Respondent.
No. 09-72603.
United States Court of Appeals, Ninth Circuit.
March 1, 2012.
Matt Adams, Northwest Immigrant Rights Project, Seattle, WA, for Petitioner.
Chief Counsel Ice, Office of the Chief Counsel, Department of Homeland Security, San Francisco, CA, OIL, Luis E. Perez, Senior Litigation Counsel, U.S. Department of Justice, Washington, DC, for Respondent.
Stephen William Manning, Immigrant Law Group PC, Portland, OR, for Amicus Curise.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.
Judge CHRISTEN did not participate in the deliberations or vote in this case.